FILED
                             NOT FOR PUBLICATION                            MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAUL FIERROS-TORRES, AKA Raul                    No. 15-70191
Fierros Torres,
                                                 Agency No. A090-024-387
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Raul Fierros-Torres, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his applications for protection

under the Convention Against Torture (“CAT”) and for adjustment of status. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and we review de novo questions of law, Hernandez v. Ashcroft, 345 F.3d 824, 832

(9th Cir. 2003). We deny the petition for review.

      Substantial evidence supports the BIA’s denial of CAT relief because

Fierros-Torres failed to establish it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Silaya, 524 F.3d at 1073. We reject Fierros-Torres’s contention that the agency

failed to consider record evidence. Thus, Fierros-Torres’s CAT claim fails.

      The BIA also properly affirmed the IJ’s finding that Fierros-Torres was not

eligible for adjustment of status because he failed to show he has a qualifying

relative who could file a preference petition for him. See 8 U.S.C. § 1255(a);

Contreras-Buenfil v. INS, 712 F.2d 401, 403 (9th Cir. 1983) (“the Act’s definition

of ‘child’ includes only stepchildren whose status as such was created by

marriage”). Fierros-Torres’s contention that he is eligible for a waiver of

inadmissibility in order to adjust status is thus moot.

      PETITION FOR REVIEW DENIED.




                                           2                                   15-70191